Case 1:21-cv-01990-SEB-DLP Document 1-1 Filed 07/08/21 Page 1 of 4 PagelD #: 4

03C01-2104-CT-002310 Filed: 4/27/2021 3:29 PM
Bartholomew Circuit Court Bartholomew County, fnetiena
STATE OF INDIANA ) IN THE BARTHOLOMEW CIRCUIT COURT
) SS:

COUNTY OF BARTHOLOMEW ) COLUMBUS, INDIANA

JUDY SALTSMAN, and
COY SALTSMAN

Plaintiffs,
CAUSE NO: 93C01-2104-CT-002310

-VS-

WALMART, INC.
Defendant.

COMPLAINT FOR DAMAGES AND JURY DEMAND
COUNT!

Comes now Plaintiff, JUDY SALTSMAN, by counsel, Wanda E. Jones, and for
her cause of action against the Defendant, WALMART, INC., alleges and states as
follows:

1. That Plaintiff, JUDY SALTSMAN, is a resident of Columbus, Indiana.

2. That Walmart, INC., owned, operated, managed, and/or controlied the

premises more commonly known as Walmart located at, 735 Whitfield
Drive, Columbus, Indiana, hereinafter referred to as the “premises”.

Bi On and prior to March 28, 2020 it was the duty of Defendant to maintain
and manage the premises at the above-said location with due care and
caution, including keeping communal areas and walkways used by
customers and other persons in safe condition and free from any
obstructions.

4. On or about March 28, 2020, Plaintiff, JUDY SALTSMAN, was a business

invitee, who was injured on the premises due to the negligent acts and
Case 1:21-cv-01990-SEB-DLP Document 1-1 Filed 07/08/21 Page 2 of 4 PagelD #: 5

omissions of Defendant.

5. Defendant's negligent and careless acts and omissions inciude, but are
not limited to: failure to properly maintain common areas on Defendant's
premises, said areas being dangerous, and defective for business invitees
such as the Plaintiff; failure to inform and warn Plaintiff and other persons
using the Defendant’s premises of the dangerous and unsafe condition of
the premises; failure to properly inspect and maintain the premises in a
safe condition for use by business invitees such as the Plaintiff so as not
to cause injury to the Plaintiff and others similarly situated.

6. Defendant knew, or by the exercise of ordinary and reasonable care
should have known, of the unsafe and dangerous conditions then and
there existing on the premises.

7. As a direct and proximate result of Defendant's negligent acts and
omissions, Plaintiff, JUDY SALTSMAN, slipped and fell on Defendant’s
premises, sustaining severe and permanent injuries, incurred and will in
the future incur expenses for her medical care and treatment, and will in
the future suffer pain, physical disability and emotional distress.

WHEREFORE, Plaintiff, JUDY SALTSMAN, prays for judgment against the

Defendant, WALMART, INC., for compensatory damages in an amount which will
compensate her, pius costs, including attorney's fees for any frivolously asserted

affirmative defenses, and all other just and proper relief.
Case 1:21-cv-01990-SEB-DLP Document 1-1 Filed 07/08/21 Page 3 of 4 PagelD #: 6

Is/: Wanda E. Jones
WANDA E. JONES, #11223-64
Attorney for Plaintiff
COUNT Il
Comes now plaintiff, COY SALTSMAN, by counsel, Wanda E. Jones of Jones

Law Offices, and for his cause of action against defendant, WALMART INC., states as
follows:

11. That he realleges and reaffirms each and every rhetorical paragraph
contained in Count | of this Complaint and incorporates the same herein by reference.

12. That at all times relevant to this action, he was the lawfully wedded husband
of JUDY SALTSMAN.

13. That as a direct and proximate result of the above-described negligence on
the part of the defendant, the plaintiff, COY SALTSMAN, lost the love, care, affection
and services of his wife, JUDY SALTSMAN.

WHEREFORE, plaintiff COY SALTSMAN prays for judgment against the
defendant in an amount sufficient to compensate him for his damages, plus costs,

including attorney’s fees for any frivolously asserted affirmative defenses, and for all
other just and proper relief in the premises.

/s/. Wanda E. Jones
WANDA E. JONES, #11223-64
Attorney for Plaintiff
Case 1:21-cv-01990-SEB-DLP Document 1-1 Filed 07/08/21 Page 4 of 4 PagelD #: 7

JURY DEMAND

Plaintiff, by counsel, demands trial by jury.

/s/: Wanda E. Jones

WANDA E. JONES, #11223-64
Attorney for Plaintiff

54 South Jefferson Street
Nashville, IN 47448
(812)988-2818
